This action was brought by Victor Eumont against the Railway Express Agency, Inc. and A.M. Posey, in solido, for damages in the amount of $23,000.00 for false arrest and malicious prosecution. The damages claimed are itemized in plaintiff's petition as follows:
(1) For damages and injuries to his reputation and for the scandal caused — $10,000.00;
(2) For loss of liberty — $2,000.00;
(3) For embarrassment and humiliation — $5,000.00;
(4) For mental suffering and strain — $5,000; and
(5) For legal expenses and fees incurred in defending himself in the Criminal Court — $ 1,000.00.
There was judgment in the lower court in favor of defendants, and plaintiff moved for and was granted an appeal to this court.
Defendants-appellees have moved to dismiss the appeal on the ground that the amount in dispute is not within the jurisdiction of this court.
Section 10 of Article VII of the Constitution of Louisiana confers upon the Supreme Court appellate jurisdiction in civil cases where the amount in dispute exceeds $2,000.00, "Except in suits for damages for physical injuries to, or for the death of a person, or for other damages sustained by such person or his heirs or legal representatives, arising out of the same circumstances * * *." By Section 29 of the same article of the Constitution the excepted cases are appealable to this court.
However, it is evident that this case does not fall within the exception provided for, and this court does not have jurisdiction of the amount in dispute. In none of the itemized claims are physical injuries involved, and it has been held many times that where damages in excess of $2,000.00 are sought for malicious prosecution, humiliation, mental anguish or the like, an appeal therein lies only to the Supreme Court. Clarke v. Bandelin, 6 La. App. 564; Liner v. Authement, La. App., 150 So. 72; Duplantis v. Chauvin, La. App., 158 So. 653; Spearman v. Toye Bros. Auto  Taxicab Co., 164 La. 677, 114 So. 591. Therefore, for the reasons assigned;
It is ordered, adjudged and decreed that this appeal be, and it is transferred to the Supreme Court of Louisiana to be disposed of according to law; the transfer to be made within sixty days after this judgment becomes final and, if not so made, then the appeal to be dismissed. Appellants are to pay the cost of appeal in this court, other costs to await final determination of the matter.
Appeal transferred to the supreme court.